Citation Nr: 0516442	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  00-18 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 60 percent, to 
include an award of a 100 percent rating, for rheumatic heart 
disease, status post aortic valve replacement, prior to April 
6, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active service from July 1962 until February 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas. 

On his March 1996 and August 2000 substantive appeals, the 
veteran requested a hearing before a Veterans Law Judge.  The 
veteran failed to report for his scheduled hearing in May 
2003, and he did not request a postponement.  Accordingly, 
his request for a hearing is considered to be withdrawn.  See 
38 C.F.R. §§ 20.702(e) (2004).


FINDINGS OF FACT

1.  The medical evidence prior to January 12, 1998 does not 
indicate dyspnea on slight exertion, rales, pretibial pitting 
at end of day or other definite signs of beginning congestive 
failure, or that more than sedentary employment was precluded 
due to the veteran's cardiovascular disability. 

2.  For the period from January 12, 1998 to April 6, 1999, 
the medical evidence did not indicate chronic congestive 
heart failure, or workload of 3 METs or less, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.


CONCLUSION OF LAW

Prior to April 6, 1999, the criteria for an evaluation in 
excess of 60 percent, to include a 100 percent rating, for 
rheumatic heart disease, status post aortic valve 
replacement, were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7000 (as in effect prior 
to January 12, 1998); 38 C.F.R. §§ 3.400, 4.3, 4.104, 
Diagnostic Code 7000 (as in effect from January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA.  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VCAA notice letters dated in February and July 2004 apprised 
the appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially denied prior to provision of 
VCAA notice.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA outpatient treatment records have been obtained and that 
the veteran had been provided a VA examination.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal.  There is no indication 
that there exists any additional obtainable evidence which 
has a bearing on the veteran's claim which has not been 
obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

History

The veteran was granted service connection and a 
noncompensable rating for rheumatic heart disease by rating 
action in December 1969.  He was assigned a noncompensable 
rating effective from October 9, 1969.  By a rating action in 
August 1976, a 10 percent rating for rheumatic heart disease 
was assigned effective from May 1976.  A June 1978 rating 
action assigned a 30 percent rating effective from February 
1978.  By rating action in December 1979, the veteran was 
assigned a 60 percent rating effective from October 1979.  
The 60 percent rating was confirmed and continued in rating 
actions dated in March 1982, November 1987, and June 1993.  
The RO received a claim for an increased rating for rheumatic 
heart disease from the veteran on October 27, 1994.

VA outpatient records dated in November and December 1994 
note that the veteran complained of dyspnea on exercise and 
that he tired easily.  In June 1995, the veteran reported a 
two-year history of chest pain, with occasional radiation to 
left upper extremity with exertion.  Chest pain was relieved 
with rest for nitroglycerine.  The veteran reported a two-
month history of more frequent chest pain, two to three times 
a week, occurring with less exertion.  The veteran also gave 
a history of presyncopal episodes, without any actual 
syncope.

In September 1995, the veteran underwent aortic valve 
replacement.

On VA examination in March 1998, the veteran stated that he 
was in fair health, with problems predominately related to 
difficulty performing tasks such as carrying objects and 
activities that require increased exertion.  Those activities 
caused the veteran to have shortness of breath, nausea, and 
increased weakness.  The veteran reported mild chest pain one 
to two times a week.  The veteran was independent in his 
self-care and was able to drive.  He was also able to perform 
simple house chores.  Objectively, the veteran had no 
shortness of breath at time of examination.  It was noted 
that X-rays in February 1997 revealed no abnormal cardiac 
size.  The final diagnoses included history of rheumatic 
heart disease with aortic stenosis and murmur; status post 
St. Jude's aortic valve replacement in 1995, tolerated stress 
test within normal parameters; coronary artery disease with 
no carotid stenosis; and history of atrial flutter and atrial 
fibrillation with conversion with carotid massage and 
digoxin, no further arrhythmias noted.

The veteran underwent a VA myocardial perfusion stress test 
in January 1999.  The calculated ejection fraction was 64 
percent.  The impression was normal myocardial perfusion 
stress study.

On VA examination in April 1999, it was noted that the 
veteran was self-employed, that he usually worked at a desk, 
and that he had to walk for his work.  The veteran reported 
occasional chest pain that was unrelated to exertion.

Law and Regulations

The severity of the veteran's rheumatic heart disease may be 
rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7000 or 
Diagnostic Code 7016.  With regard to these diagnostic codes, 
the Board notes that the regulations regarding cardiovascular 
disorders were revised effective January 12, 1998.

Under the criteria in effect prior to January 12, 1998, heart 
valve replacement (prosthesis) is rated 100 percent for one 
year following implantation of a prosthetic valve.  The 100 
percent rating will commence after the initial grant of the 
one month total rating assigned under 38 C.F.R. § 4.30 
following hospital discharge.  Thereafter, it is rated as 
rheumatic heart disease, with a minimum rating of 30 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7016 (as in effect prior 
to January 12, 1998).

Under the criteria in effect prior to January 12, 1998, 
rheumatic heart disease, as active disease and, with 
ascertainable cardiac manifestation, for a period of 6 months 
warranted a 100 percent evaluation.  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997).  Inactive rheumatic heart 
disease was evaluated as follows: with identifiable valvular 
lesion, slight, if any dyspnea, the heart not enlarged; 
following established active rheumatic heart disease (10 
percent); from the termination of an established service 
episode of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations, during the episode or 
recurrence, for 3 years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart (30 percent); the heart definitely enlarged; severe 
dyspnea on exertion, elevation of systolic blood pressure, or 
such arrhythmias as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia; more than light manual 
labor is precluded (60 percent); and definite enlargement of 
the heart confirmed by roentgenogram and clinically; dyspnea 
on slight exertion; rales, pretibial pitting at end of day or 
other definite signs of beginning congestive failure; more 
than sedentary employment is precluded (100 percent).  Id.

Effective January 12, 1998, a 100 percent rating is warranted 
for heart valve replacement (prosthesis) for an indefinite 
period following date of hospital admission for valve 
replacement.  Thereafter, it is rated as valvular heart 
disease.  38 C.F.R. § 4.104, Diagnostic Code 7016 (as in 
effect from January 12, 1998).

Effective January 12, 1998, valvular heart disease (including 
rheumatic heart disease) during active infection with 
valvular heart damage and for three months following 
cessation of therapy for the active infection warrants a 100 
percent evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7000 
(2004).  Thereafter, with valvular heart disease (documented 
by findings on physical examination and either 
echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in: workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or continuous 
medication required (10 percent); workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or evidence of cardiac 
hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray (30 percent); more than one episode 
of acute congestive heart failure in the past year, or; 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent (60 percent); and chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
(100 percent).  Id.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  Thus, the revised criteria under Diagnostic Codes 
7000 and 7016 are not applicable prior to January 12, 1998, 
the effective date of revision.

Except as otherwise provided, the effective date of an 
evaluation ...based on an original claim, or a claim for 
increase,...will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  An increase in disability 
compensation will be effective from the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, date of receipt of claim.  38 
C.F.R. § 3.400(o)(2). 

Analysis

The rating period for consideration on appeal stems from an 
increased rating claim received on October 27, 1994, 
following prior final rating determinations.  38 U.S.C.A. 
§ 7105 (West 2002).

Clinical evidence of record establishes that the veteran 
underwent an aortic valve replacement in September 1995.  He 
has been awarded a 100 percent rating effective from 
September 26, 1995 through November 30, 1996, for one year 
and one month following implantation of a prosthetic valve.  
A 60 percent rating is currently in effect from December 1, 
1996 through April 5, 1999.  The veteran maintains that he 
was entitled to a 100 percent rating for his cardiac 
disability since at least October 7, 1998.  

The VA clinical records and VA examination report dated prior 
to January 12, 1998 do not show definite enlargement of the 
heart; dyspnea on slight exertion; rales, pretibial pitting 
at end of day or other definite signs of beginning congestive 
failure.  The medical evidence prior to January 12, 1998 
reveals that the veteran's heart was of normal size, and 
shows that he has dyspnea on mild exertion.  Nor does the 
medical evidence prior to January 12, 1998 indicate that the 
veteran's cardiac disability precluded more than sedentary 
employment.  Accordingly, the veteran did not meet the 
criteria for a 100 percent rating under the former criteria 
for the rating of cardiac disorders prior to January 12, 
1998.  

The Board further notes that the medical evidence from 
January 12, 1998 to April 6, 1999 does not reveal that the 
veteran experienced chronic congestive heart failure, or; 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  In particular, the January 1999 stress test 
indicated that the veteran's ejection fraction was 64 
percent.  Consequently, the veteran did not meet the criteria 
for a rating in excess of 60 percent for his cardiac 
disability under the current criteria for the rating  of the 
cardiovascular system prior to April 6, 1999.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2004) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
record does not show that the veteran's rheumatic heart 
disease, status post aortic valve replacement disability 
resulted in frequent hospitalization or markedly interfered 
with employment prior to April 6, 1999, so as to render 
impractical the application of schedular standards.  
Accordingly, an extraschedular evaluation prior to April 6, 
1999 is not warranted.  38 C.F.R. § 3.321(b)(1).

Since the preponderance of the evidence indicates that the 
veteran's rheumatic heart disease, status post aortic valve 
replacement, disability did not meet the criteria for a 
rating in excess of 60 percent prior to April 6, 1999, a 100 
percent rating, prior to April 6, 1999, is not warranted.


ORDER

An evaluation in excess of 60 percent, to include an award of 
a 100 percent rating, for rheumatic heart disease, status 
post aortic valve replacement, prior to April 6, 1999, is 
denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


